

Exhibit 10.3 (d)






AMENDMENT NO. 4 TO AMENDED AND RESTATED MASTER ACCOUNTS RECEIVABLE PURCHASE
AGREEMENT
This AMENDMENT NO. 4 TO AMENDED AND RESTATED MASTER ACCOUNTS RECEIVABLE PURCHASE
AGREEMENT, dated as of September 11, 2017 (this “Amendment”), is made and
entered into by and between Plexus Corp., a Wisconsin corporation (the “Seller
Representative”), Plexus Intl. Sales & Logistics, LLC, a Delaware limited
liability company (“PISL”), Plexus Manufacturing Sdn. Bhd. (“PM”), Plexus
Services Ro SRL (“Plexus Romania”), Plexus Corp. (UK) Limited (“Plexus UK”) and
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (the “Purchaser”).


WITNESSETH:
WHEREAS, the Seller Representative, PISL, PM, Plexus Romania, Plexus UK and the
Purchaser are parties to that certain Amended and Restated Master Accounts
Receivable Purchase Agreement, dated as of December 14, 2016 (as amended,
modified or restated from time to time prior to the date hereof, the “Existing
Agreement” and as amended by this Amendment, the “MARPA”);
WHEREAS, the Sellers have requested that the Existing Agreement be amended as
set forth below and the Purchaser has agreed to such request.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Existing Agreement.
SECTION 2. Amendment. Effective as of the Effective Date (as defined in Section
3 hereof), the Existing Agreement is hereby amended as follows:
(a)    A new definition of “MUFG Collection Account” shall be added to Section
1.1 of the Existing Agreement which shall read as follows:
“MUFG Collection Account” means the account specified on Annex A to Amendment
No. 4 to the Amended and Restated Master Accounts Receivable Purchase Agreement
dated as of September 11, 2017.


(b)    Section 2.3 of the Existing Agreement shall be amended and shall read as
follows:
Each Seller hereby appoints Plexus as its agent, attorney-in-fact and
representative (in such capacity, the “Seller Representative”), and Plexus
accepts such appointment, for the purpose of (i) making any purchase requests or
other requests required under this Agreement, including, without limitation, the
submission or delivery of any Purchase Requests to the Purchaser, except with
respect to Purchase Request delivered by Plexus Romania, that will be submitted
directly by Plexus Romania, (ii) the receipt of any notice of required
repurchase pursuant to Section 11.2, except with respect to any notice of
required repurchase of any Purchased Receivables of Plexus Romania, which will
shall be sent to Plexus Romania, (iii) the giving and receipt of any other
notices to, or demand of, any Seller under this Agreement, (iv) the delivery of
all documents, reports, financial statements, and written materials required to
be delivered by any Seller under this





--------------------------------------------------------------------------------





Agreement, (v) the receipt of all payments owing to the Seller hereunder,
together with the subsequent allocation of such payment proceeds between the
Sellers, except in respect of payments owing to Plexus Romania hereunder, which
will be paid by the Purchaser directly to Plexus Romania, (vi) taking any and
all other actions required to be undertaken hereunder by the Seller
Representative, and (vii) all other purposes incidental to any of the foregoing,
except for, in respect of Plexus Romania, purposes incidental to Purchase
Requests delivered by Plexus Romania and payments owned to Plexus Romania under
this Agreement.


(c)    Section 4.1 of the Existing Agreement shall be amended by adding the
following wording at the end thereof:
The foregoing provisions of this Section 4.1 and any other provision in the
MARPA with respect to the security interest and right of set-off with respect of
the Purchased Receivables shall not apply to Plexus Romania.


(d)    Section 5.2 of the Existing Agreement shall be amended by adding the
following wording at the end thereof:
“Notwithstanding the foregoing, the following terms shall apply to the Approved
Obligors of Plexus Romania:
(A)    The Approved Obligors of Plexus Romania shall be instructed to pay all
amounts owing to Plexus Romania under the Purchased Receivables directly to the
MUFG Collection Account.
(B)    The obligations set out in clauses (i) through (iv) of the first sentence
of this Section 5.2 shall apply to Plexus Romania, provided, the references
therein to “Seller Account” shall, with respect to Plexus Romania, be deemed to
be references to the “MUFG Collection Account”.
(C)    The Purchaser shall provide to Plexus Romania on each Business Day an
account statement (the “PR Account Statement”) with respect to activity in the
MUFG Collection Account during the preceding Business Day.
(D)    On each PR Settlement Date (as defined below), Plexus Romania shall
deliver to the Purchaser a servicing report (the “PR Servicing Report”) setting
forth in reasonable detail information with respect to all Collections received
in the MUFG Collection Account during the applicable PR Settlement Period,
including identifying any Collections with respect to Receivables that are not
Purchased Receivables.
(E)    As used herein, (i) “PR Settlement Date” means the Tuesday and Friday of
each week, and (ii) “PR Settlement Period” means (x) with respect to a PR
Settlement Date that is a Tuesday, the period of time constituting the
immediately preceding Thursday and Friday before such date, and (y) with respect
to a PR Settlement Date that is a Friday, the period of time constituting the
immediately preceding Monday, Tuesday and Wednesday before such date.





--------------------------------------------------------------------------------





(F)    Within three Business Days after receipt of the necessary internal
approvals to do so, the Purchaser shall transfer to the applicable account of
Plexus Romania based on the currency of such Collections as set forth on Annex A
all amounts in the MUFG Collection Account that are identified on such PR
Servicing Report as being Collections with respect to Receivables that are not
Purchased Receivables.
(G)    Any reference in the foregoing clauses (C) through (F), inclusive, to a
date that does not occur on a Business Day shall be deemed to be a reference to
the next succeeding Business Day.
There shall be no “Seller Account” with respect to Plexus Romania and any
provision in this Agreement with respect to the Seller Account, Account Control
Agreement and Seller Account Collateral shall not apply to Plexus Romania.”


(e)    Section 9.1(c) and 9.2(b) of the Existing Agreement shall be amended by
adding the following wording at the end thereof:
The representations and warranties stipulated herein are true in respect of
Plexus Romania upon the fulfillment of the conditions in Section 8.6.


(f)    Schedule A to the Existing Agreement shall be amended and shall read as
attached as Annex B to Amendment No. 4 to the Amended and Restated Master
Accounts Receivable Purchase Agreement dated as of September 11, 2017.
SECTION 3. Conditions to Effectiveness. This Amendment shall become effective as
of the date on which the Purchaser shall have received, in form and substance
satisfactory to it (the “Effective Date”) this Amendment, duly executed by the
Seller Representative, PISL and PM, Plexus Romania and Plexus UK.
SECTION 4. Representations and Warranties. To induce the Purchaser to enter into
this Amendment, each of the Seller Representative, PISL, PM, Plexus Romania and
Plexus UK hereby represents and warrants to the Purchaser that as of the date
hereof:
(a)    Representations and Warranties. As of the date hereof, the
representations and warranties made by the Sellers in the Existing Agreement are
true and correct in all material respects on and as of such date as if made on
and as of such date (except to the extent such representation or warranty
expressly relates to an earlier date, in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date).
(b)    Reaffirmation. Each Seller, by its signature below, hereby (i) agrees
that, notwithstanding the effectiveness of this Amendment, the MARPA continues
to be in full force and effect (except to the extent expressly amended hereby)
and (ii) affirms and confirms its obligations under each of the Purchase
Documents to which it is a party.
SECTION 5. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by
facsimile or electronic transmission





--------------------------------------------------------------------------------





of signature pages hereto), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.
SECTION 6. Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION 7. Explicit Acceptance. Plexus Romania hereby represents that:
(a)    it has reviewed and understood the provisions of this Amendment and it
agrees with the terms thereof;
(b)    has independently decided to enter into the Amendment on the basis of its
own assessment or, where it has considered necessary, based on the legal,
financial or technical expertise of external independent consultants selected by
it;
(c)    it is capable of understanding (by itself or assisted by any consultants
that it has considered necessary) and understands and accepts the contents of
all the (internal and external) clauses and all the rights and obligations it
undertakes through this Amendment; and
(d)    each clause of this Amendment has been negotiated by or on behalf of
Plexus Romania with the Purchaser or their representatives (for the purpose of
this Clause “negotiation” meaning both the exchange of proposals between parties
or their representatives which has resulted in a final agreement in relation to
certain clauses, and the unconditional acceptance by a party of the clauses
proposed by the other party). In particular, Plexus Romania explicitly
represents that it understands and accepts each and all unusual standard clauses
(as defined by Article 1203 of the Romanian Civil Code, to the extent
applicable) in this Amendment and MARPA.
SECTION 8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


[remainder of page intentionally left blank]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
SELLERS:


PLEXUS CORP.


By:
/s/ Patrick J. Jermain
Name:
Patrick J. Jermain
Title:
Senior Vice President & Chief Financial Officer





PLEXUS INTL SALES & LOGISTICS, LLC


By:
/s/ Angelo M. Ninivaggi
Name:
Angelo M. Ninivaggi
Title:
Vice President & Secretary





PLEXUS SERVICES RO SRL


By:
/s/ Angelo M. Ninivaggi
Name:
Angelo M. Ninivaggi
Title:
Director



By:
/s/ Denis Kerr
Name:
Denis Kerr
Title:
Director





PLEXUS CORP. (UK) LIMITED


By:
/s/ Denis Kerr
Name:
Denis Kerr
Title:
Director





PLEXUS MANUFACTURING SDN. BHD


By:
/s/ Lim Yong Jim
Name:
Lim Yong Jim
Title:
Managing Director



[Signature Page Amendment No. 4]



--------------------------------------------------------------------------------






PURCHASER:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
By:
/s/ Richard Gregory Hurst
Name:
Richard Gregory Hurst
Title:
Managing Director







[Signature Page Amendment No. 4]



--------------------------------------------------------------------------------






ANNEX A
MUFG Collection Account:
USD PAYMENT INSTRUCTIONS
Account Owner:
 
Account Number:
 
Bank Address:
 
Account Name:
 
Bank Swift Address:
 
ABA Number:
 
Reference Number:
 

EUR PAYMENT INSTRUCTIONS
Account Owner:
 
Beneficiary Bank:
 
SWIFT
 
IBAN
 
Beneficiary
 
Beneficiary Account
 
Correspondent Bank
 
Swift
 
Reference Number:
 





Applicable Plexus Romania Account as per Section 5.2(F):
Company
Romania
Romania
Romania
Currency
EURO
USD
GBP
Bank Address
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Account Number
 
 
 
IBAN
 
 
 
SWIFT
 
 
 
SORT CODE
 
 
 
ABC Code
 
 
 


















--------------------------------------------------------------------------------





ANNEX B
SCHEDULE A TO AMENDED AND RESTATED MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT
Approved Obligors
Approved Obligor
Approved Obligor Sublimit (USD)
Approved Obligor Buffer Period (days)
Applicable Margin
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








